The petition filed in this court August 20, 1927, for writ of habeas corpus by Effie Watson, held on a charge of murder by J.D. Doyle, sheriff of Seminole county, merely alleged "the proof of guilt is not evident, nor the presumption thereof great." On the same day the following demurrer to the petition was interposed:
"Comes now the Attorney General, and demurs to the petition filed herein, for the reason that said petition does not state facts sufficient in law to justify this court in granting the relief prayed for; second, for the reason that said petition does not allege that any preliminary trial has ever been held in said cause; third, because said petition does not show that the petitioner herein has applied to the district judge of Seminole county for relief prayed for herein. *Page 269 
"Wherefore the Attorney General says that the writ prayed for should be denied."
Upon a consideration of the petition and demurrer thereto, it was the opinion of the court that the demurrer should be sustained and the cause dismissed.